  Case: 1:17-cv-00676-MRB Doc #: 46 Filed: 06/11/20 Page: 1 of 1 PAGEID #: 2049




                          UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION
MICHAEL TODD DAWSON,                          )
                                              )
         Plaintiff,                           )    Case No. 1:17-cv-00676-MRB
                                              )
   vs.                                        )    Judge Michael R. Barrett
                                              )
ASSURED PARTNERS, NL, LLC,                    )
                                              )
         Defendant.                           )


                      ORDER GRANTING AMENDED MOTION FOR
                 PRO HAC VICE ATTORNEY TO ACT AS TRIAL COUNSEL

         This matter came before the Court on the Motion for Pro Hac Vice Attorney Todd J.

Kaiser to act as trial counsel on behalf of the Defendant, Assured Partners, NL, LLC. 'RF 

The Court, having reviewed the Motion and being duly advised, hereby GRANTS the

Amended Motion 'RF DQG'(1,(6DVPRRWWKH,QLWLDO0RWLRQ 'RF  Todd J. Kaiser

may serve as trial counsel for Defendant, and the Court will reimburse Defendant the $200 filing

fee, receipt number 0648-7450688 associated mistakenly submitted with 'RF. 42 .

 Dated: -XQH                               V0LFKDHO5%DUUHWW
                                                  Judge, United States District Court, Southern
                                                  District of Ohio, Western Division


Service will be made electronically on
all ECF-registered counsel of record via
e-mail generated by the court’s ECF system.

                                                                                         42731883.1
